IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                  : No. 96 WM 2020
                                                :
                     Respondent                 :
                                                :
                                                :
              v.                                :
                                                :
                                                :
 ARTHUR LAMONT HENDERSON,                       :
                                                :
                     Petitioner                 :


                                        ORDER



PER CURIAM

      AND NOW, this 27th day of January, 2021, the Application to Assume Plenary

Jurisdiction, the Application for an Immediate Hearing, and the “Application for

Interlocutory Injunction” are DENIED.